IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1872
                            Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH EUGENE PECK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Brad McCall, Judge.



      Joseph Peck appeals after pleading guilty and asserting ineffective

assistance of counsel. APPEAL DISMISSED.



      Karmen Anderson, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., Ahlers, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


BLANE, Senior Judge.

        Joseph Peck appeals his conviction after pleading guilty to assault with

intent to commit sexual abuse. He contends the district court incorrectly advised

him of his appeal rights and plea counsel provided ineffective assistance. Based

upon our review, we find Peck does not establish good cause to appeal from his

guilty plea, his constitutional challenges have been resolved adversely by our

supreme court, and he is prohibited from raising ineffective assistance of counsel

on direct appeal. We, therefore, dismiss his appeal.

   I.      Procedural and factual background.

        A trial information was filed on April 9, 2018, charging Peck with the crime

of sexual abuse in the third degree, in violation of Iowa Code sections 709.4(1)(a),

709.4(2), and 903B.1 (2018), a class “C” felony. A plea agreement was reached

for Peck to plead guilty to the lesser charge of assault with intent to commit sexual

abuse, an aggravated misdemeanor.

        Peck pled guilty on August 15, 2019. He personally executed a written

waiver of right to be present, waiver of record, and plea of guilty. In the written

plea document, Peck set out the factual basis as: “That on or about March 18,

2018, I did commit Assault with Intent to Inflict Sexual Abuse in Warren County,

IA.” The plea document further stated Peck understood that in determining a

factual basis the court could examine the minutes of testimony attached to the trial

information or law enforcement investigation reports. It also advised: “I may not

appeal to a higher Court because of any defect in this plea proceeding unless I file

a Motion In Arrest of Judgment . . . .” Peck did not file such motion.
                                            3


          At sentencing on October 14, 2019, the court did not initially follow the

parties’ joint recommendation and sentenced Peck to two years incarceration, with

an additional special sentence of ten years supervision, pursuant to Iowa Code

section 903B.2. The court advised Peck that he had the right to appeal his

sentence within thirty days. Just two weeks later, on November 1, 2019, the court

on its own motion reconsidered the sentence and ordered the incarceration

suspended, pursuant to Iowa Code section 903.2. On November 8, 2019, Peck

filed a timely notice of appeal.

   II.       Standard of review.

          We review challenges to guilty pleas for correction of errors at law. State v.

Fisher, 877 N.W.2d 676, 680 (Iowa 2016). Constitutional questions are reviewed

de novo. State v. Newton, 929 N.W.2d 250, 254 (Iowa 2019).

   III.      Discussion.

          Peck contends the district court improperly advised him during his guilty

plea that he had a right to appeal within thirty days. He argues that advisory was

incorrect and warrants vacating his plea and sentencing. Peck also argues the

amendment changing appeal rights is unconstitutional and his trial attorney was

ineffective in several respects.

          On July 1, 2019 Iowa Code section 814.6(1) was amended and no longer

allows appeals from final judgments when a defendant pleads guilty to a crime

other than a class “A” felony. Iowa Code § 814.6(1)(a)(3) (2019). There is an

exception to this code change, “where the defendant establishes good cause.” Id.

Good cause was not defined in the statute. Because Peck’s plea and sentencing
                                         4


were entered after the amendment, he argues there is good cause to consider his

appeal, or alternatively that the statute as amended is unconstitutional.1

       Peck “bears the burden of establishing good cause to pursue an appeal of

[his] conviction based on a guilty plea.” State v. Damme, 944 N.W.2d 98, 104

(Iowa 2020); see also State v. Bolden, 954 N.W.2d 62, 69 (Iowa 2021). The State

responds Peck has not established good cause.

       Our supreme court has addressed good cause contained in the code

change. It stated: “Black’s Law Dictionary defines ‘good cause’ to mean ‘[a] legally

sufficient reason.’ We adopt that definition of good cause for section 814.6.”

Damme, 944 N.W.2d at 104 (internal citation omitted). The court went on to state:

“Because what constitutes good cause is context-specific, we must determine

when a defendant who pled guilty has a legally sufficient reason to appeal. We

conclude the meaning of the good-cause requirement in Iowa Code section 814.6

is ambiguous in this context.” Id. at 104–05. However, Damme did not provide

any additional insight as the court distinguished between an appeal of a guilty plea

and an appeal as to the sentence. “We readily distinguish appeals challenging the

guilty plea itself from appeals challenging the sentence imposed after the plea is




1 Our appellate courts have previously addressed and ruled adversely to Peck’s
constitutional claims. See State v. Treptow, 960 N.W.2d 98 (Iowa 2021) (finding
section 814.6(1)(a)(3) does not violate equal protection or the separation-of-
powers doctrine and section 814.7 does not violate due process); State v. Tucker,
959 N.W.2d 140, 147 (Iowa 2021) (finding section 814.6(1)(a)(3) does not violate
federal or state equal protection and does not violate the separation-of-powers
doctrine); State v. Crews, No. 19-1404, 2021 WL 3661222, at *1–2 (Iowa Ct. App.
Aug. 18, 2021) (finding section 814.6(1)(a)(3) does not violate due process). We
must therefore apply the good cause requirement to this appeal.
                                         5

accepted.”   Id. at 104 (footnote omitted).    Here, Peck is not challenging his

sentence.

      In the more recent case of Tucker, the supreme court again discussed the

good cause requirement. There, it stated: “A legally sufficient reason to appeal

as a matter of right is a reason that, at minimum, would allow a court to provide

some relief on direct appeal.”2 Tucker, 959 N.W.2d at 153.

      To support his claim of good cause, Peck first argues that the trial judge

misinformed him of his right to appeal. The court after pronouncing sentence

stated:

             Mr. Peck, this is a final judgment. I’m obligated to inform you
      of your appeal rights. You do have the right to appeal this judgment
      and sentence to the Iowa Supreme Court. To do so you must file a
      written notice of appeal with the clerk of court within thirty days from
      today’s date.

      Peck argues the court’s statement “rendered [his] guilty plea involuntary.”

The supreme court has dealt with similar good-cause claims. In Tucker, the court

reiterated that “failure to file a motion in arrest of judgment precludes appellate

relief,” citing Iowa Rule of Criminal Procedure 2.24(3)(a). Id. at 153. Tucker was

adequately advised of the necessity of filing a motion in arrest of judgment and

waived his right to do so. Id. Here, Peck also was advised of his need to file a

motion in arrest of judgment and did not do so, and cannot challenge the adequacy

of the plea proceeding on appeal. See Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s


2 Peck asserts: “[g]ood cause exists to grant this appeal to settle the issue of
whether the [c]ourt’s jurisdiction has been improperly infringed upon.” And as an
alternative to establishing good cause, Peck requests that if we find this case
should not be treated as a traditional appeal, we should grant discretionary review.
Because the constitutional issues raised have already been adversely decided by
our supreme court, we find no reason to grant discretionary review.
                                           6


failure to challenge the adequacy of a guilty plea proceeding by motion in arrest of

judgment shall preclude the defendant’s right to assert such challenge on

appeal.”). Peck also does not claim any deficiency in the court’s warning on that

requirement.      And, because we no longer have authority to hear ineffective-

assistance-of-counsel claims on direct appeal, see Iowa Code section 814.7, he

has no path for reviewing that decision. As in Tucker, no relief is possible here.

959 N.W.2d at 153; see also Treptow, 960 N.W.2d at 109–10 (finding no relief

possible when Treptow waived his right to file a motion in arrest of judgment and

did not allege an inadequate advisory but raised the issue as an ineffective-

assistance-of-counsel claim). Peck has failed to establish good cause to appeal.

          Because Peck has not established his right to appeal the guilty plea, we do

not address any other constitutional or ineffective-assistance-of-counsel claims he

raised.3

    IV.      CONCLUSION.

          Because Peck has not established good cause under section 814.6, the

appeal is dismissed.

          APPEAL DISMISSED.




3We note also that the court on its own motion changed its sentencing order to
match the joint recommendation, so Peck ultimately received the sentence he
accepted in exchange for pleading guilty. And even if he had established good
cause, we lack authority to address Peck’s substantive issues, his ineffective-
assistance-of-counsel claims, on direct appeal. Iowa Code § 814.7.